Citation Nr: 0322125	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This appeal arises from a September 2000 rating action that 
denied service connection for a GI disability on the grounds 
that new and material evidence had not been presented to 
reopen the claim.  A Notice of Disagreement was received in 
December 2000, and a Statement of the Case (SOC) was issued 
in April 2002.  A Substantive Appeal was received 
subsequently in April 2002.

In January 2003, the Board of Veterans' Appeals (Board) 
granted the appeal to the limited extent that it found that 
new and material evidence had been presented to reopen the 
claim for service connection for a GI disability, and 
undertook further evidentiary development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  The veteran and his 
representative were notified of that development by letter of 
March 2003.


REMAND

The RO last reviewed the issue on appeal in April 2002, at 
which time a SOC was issued.  Pursuant to the Board's January 
2003 development, additional evidence in the form of private 
medical records has been added to the claims file.  However, 
the Board is unable to render a decision on the basis of such 
evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995), the matter on appeal must be returned to the 
RO for consideration of the claim in light of all additional 
evidence added to the record since the 2002 SOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  

The Board finds that additional development of the claim is 
warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, the Board finds that the record is devoid of 
any medical opinion that squarely addresses the question of 
whether there is any medical relationship between the GI 
disability diagnosed post service and the veteran's military 
service, to include GI symptoms noted therein.  Hence an 
examination for this purpose is warranted.  While the Board 
initially sought to obtain such opinion internally, such 
action must now be accomplished by the RO.  The veteran is 
hereby advised that failure to report for such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him and his representative.   

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated by James A. Scerbo, M.D.  Thus, the RO must obtain 
and associate with the claims file all pertinent outstanding 
medical records from Dr. Scerbo from 2000 to the present 
time, as well as undertake efforts to obtain any other 
pertinent outstanding medical records from any source(s) 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran sign and submit a form 
authorizing the release to VA of all 
records of his medical treatment and 
evaluation for a GI disorder by James A. 
Scerbo, M.D., DuBois Internal Medicine 
Associates, Inc., 145 Hospital Avenue, 
Suite 205, DuBois, Pennsylvania 15801.  
Thereafter, the RO should contact Dr. 
Scerbo and obtain copies of all pertinent 
clinical records from 2000 to the present 
time.  

The RO should also request information, 
and, if needed, authorization, from the 
veteran regarding any other source of 
pertinent medical treatment for his GI 
disorder since his discharge from 
service.  If such information is 
provided, the RO should undertake 
appropriate action to obtain outstanding 
records from each source identified.   

The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159 in 
requesting records from all identified 
sources.  All records and/or responses 
received should be associated with the 
claims file.

2.  After the veteran responds and all 
available records and/or responses from 
the contacted entity have been associated 
with the claims file (or a reasonable 
time period for his response has 
expired), the RO should arrange for the 
veteran to undergo a VA GI examination to 
obtain information about the nature and 
etiology of any diagnosed GI disorder.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any currently-diagnosed GI 
disorder(s) is(are) the result of injury 
or disease incurred in or aggravated by 
service.  In rendering the requested 
opinion, the physician should 
specifically address whether there is any 
medical relationship between current 
disability and the veteran's in-service 
GI symptoms (to include the inflammatory 
gastroenteritis for which he was 
hospitalized in May and June 1943, and 
the January 1945 history of gastritis 
noted on the December 1945 separation 
examination report), to include 
addressing whether such symptoms were the 
early manifestations of any currently-
diagnosed GI disorder(s).  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a GI disorder in light of 
all pertinent evidence (to specifically 
include all that added to the record 
since the 2002 SOC) and legal authority 
(to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (to include 
clear reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


